Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 7, 9, 21, 24, 27-29, 32, 34, 36, 42-44, 47, 49, 51, 53, 55, 57, 59, 83-85, are pending in this application.
Claims 2, 4, 6, 8, 10-20, 22-23, 25-26, 30-31, 33, 35, 37-41, 45-46, 48, 50, 52, 54, 56, 58, 60-82, are deleted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al., J. Gastroenterol. (2016) vol. 52, pages 512-519 (online 10/4/2016).
Ikeda et al., disclosed a method of treating unresectable (not qualified for surgery) HCC comprising administering 12 mg/day lenvatinib to a subject whose body weight is at least 60 kg or 8 mg/day to a subject whose body weight is less than 60 kg. See the entire document, particularly page 517, col. 2, last 5 lines.
Claim 1, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisai Inc. (2015) Lenvima, Prescribing Information, pp. 1-43.
  Eisai disclosed a method of treating unresectable HCC comprising administering 12 mg/day lenvatinib to a subject whose body weight is at least 60 kg or 8 mg/day to a subject whose body weight is less than 60 kg. See the entire document, particularly Dosage and Administration, page 1, col. 1, HCC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 21, 24, 27-29, 32, 34, 36, 42-44, 47, 49, 51, 53, 55, 57, 59, 83-85, are rejected under 35 U.S.C. 103(a) as being unpatentable over Ikeda et al., J. Gastroenterol. (2016) vol. 52, pages 512-519 (online 10/4/2016), in view of Eisai Inc. (2015) Lenvima, Prescribing Information, pp. 1-43.
Applicant claims a method of treating unresectable HCC comprising administering 12 mg/day lenvatinib to a subject whose body weight is at least 60 kg or 8 mg/day to a subject whose body weight is less than 60 kg.  In prefer embodiments the treatment is interrupted if the subject show adverse effects of toxicity and may be continue when the subject’s condition improved. The resumed dose may be 8 mg/day for a subject whose body weight is at least 60 kg or 4 mg/day for a subject whose body weight is less than 60 kg and the doses may be administered every other day.  
Applicant also claims different adverse toxicities (expected outcomes), their grade levels and the scales by which they are graded. The adverse toxicities (expected outcomes), their grade levels and the scales are in accordance with well-known practices in the art. They are disclosed by the prior arts.
Determination of the scope and content of the prior art (MPEP 2141.01 
Ikeda et al., disclosed a method of treating unresectable HCC comprising administering 12 mg/day lenvatinib to a subject whose body weight is at least 60 kg or 8 mg/day to a subject whose body weight is less than 60 kg. See the entire document, particularly page 517, col. 2, last 5 lines.  The dose was interrupted due to adverse toxicities and resumed at lower doses 8 Study Design and Treatment, lines 6-8.
Ikeda et al., disclosed phase III clinical study was underway. Ikeda et al., also suggested that further study of dose modifications should be considered (optimization of a variable) and that early modification of the dose is necessary in subjects with lower body weight and, page 512, Conclusions. 
Eisai Inc. disclosed prescribing information of Lenvima (Lenvatinib Mesylate), in capsules for oral administration in the treatment of unresectable HCC comprising administering 12 mg/day lenvatinib to a subject whose body weight is at least 60 kg or 8 mg/day to a subject whose body weight is less than 60 kg. See the entire document. The instant adverse toxicities (expected outcomes), the instant grade levels and scales are well known in the art and are disclosed by the prior art. The grades and scales are determined as known in the art and are disclosed by the prior art. 
Dosing regimen for the drug is disclosed. Administration is interrupted or reduced to manage or limit dose toxicities. Treatment continued as long as patients derive clinical benefits, or until disease progression or a showing of unacceptable toxicity. See the entire document, particularly the tables. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Ikeda et al., is that the prior art did not perform modification of doses in subjects with body weight less than 60kg.  
The difference between the instant invention and Eisai is that applicant selectively recombine the prescribing steps with optimization of variables.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the nature of the problems to be solved: 1) applicant wanted to improve patients’ treatment outcome and 2) to avoid the prior arts.
The steps are no more than selective combinations of Eisai teachings, done in a manner obvious to one of ordinary skill in the art. 
 “Administering” and “treating” are well known in the art. They are claimed at the highest levels of generalization. The step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 101 USPQ2d 1961, (2012), citing Parker v. Flook, 437 US 584, 590 (1978).  
Establishing a dose regimen is mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshman chemistry textbook.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  The motivation for optimizing a variable is to improve patient’s treatment outcome. Having known that Ikeda et al., suggested further study of dose 
The adverse toxicities are due to inherent property of lenvatinib and may be read from patients’ medical records,.  Expected outcomes or inherent property is not deemed inventions under the US patent practice. Inherent property is not a limitation of a product or compound. See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).   
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to selectively recombine the steps and/or optimize the variables.  Such is deemed invention of reasoning not of creativity, KSR, supra.  Therefore, the instant invention is prima facie obvious from the teachings of the prior arts. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
February 2, 2021